DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 22, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 20 and 22 recite “recharging of cylinders of an internal combustion engine in which a fixed set of X cylinders are deactivated, the method comprising: determining a maximum allowed deactivation time N for the set of cylinders that are deactivated; and recharging every Mth deactivated cylinder, wherein M < N, and M is coprime with X.” and “An engine controller in an internal combustion engine in which a fixed set of X cylinders are deactivated, the engine controller configured to: determine a maximum allowed deactivation time N for the set of cylinders that are deactivated; and recharge every Mth deactivated cylinder, wherein M < N, and M is coprime with X.”.  Applicant’s specification suggests numerous potential definitions of the term deactivation time (e.g. ¶0053 consecutive skips; ¶0046 number of engine cycles; ¶0062 number of cylinder events; ¶0089 number of piston strokes) which leads to confusion over how the underlined variables as a whole are interrelated.  Additionally, regarding the limitation “every Mth deactivated cylinder” claim scope is unclear and leads to confusion as to the intended claim scope given it forms the basis for comparison to other variables (N, X) of the same claim.  As a whole, Claims 20 and 22 fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  For the purpose of examination over the prior art, Claims 20 and 22 will be construed as “recharging of cylinders of an internal combustion engine in which a fixed set of X cylinders are deactivated, the method comprising: determining a maximum allowed deactivation time N for the set of cylinders that are deactivated; and recharging every deactivated cylinder.” and “An engine controller in an internal combustion engine in which a fixed set of X cylinders are deactivated, the engine controller configured to: determine a maximum allowed deactivation time N for the set of cylinders that are deactivated; and recharge every deactivated cylinder.”.

Claim 35 recites “the modeled current in-cylinder pressure”; There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination over the prior art, the limitation will be construed as “a modeled current in-cylinder pressure.”.

Appropriate correction and/or explanation is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7 10-17, 20, 22-23, 26, 30, 32, 34-35 are rejected under 35 U.S.C. 102a1 as being anticipated by Tsuda et al. (JP2015194097A).
Tsuda discloses “In a specific operation condition, a control device of an engine causes a valve stop mechanism 25a to regulate opening/closing operation of a suction valve 8 and exhaust valve 9 of a resting cylinder, and performs cylinder-reduced control for stopping combustion; and executes cylinder-reduced operation in which the resting cylinder is in a resting state. In the cylinder-reduced operation, for each specific period T0, the control device releases the regulation of the opening/closing operation of the suction valve 8 of the resting cylinder by the valve stop mechanism 25a, and opens/closes the suction valve 8.” (Abstract) and “In this way, it is possible to suppress the decrease in in-cylinder pressure of the cylinder at rest for a longer period of time, and it is possible to more reliably suppress the rotational fluctuation and the engine
vibration caused by the decrease in in-cylinder pressure.” (¶0020).  In other words, Tsuda discloses a control device configured to execute a method to control an engine wherein during cylinder deactivation, for each specific period of time during deactivation To, the intake valve of deactivated cylinder(s) are reactivated (opened) for a period of time in order to suppress the decrease in in-cylinder pressure of the cylinder at rest for a longer period of time, and it is possible to more reliably suppress the rotational fluctuation and the engine vibration caused by the decrease in in-cylinder pressure.  (See at least ¶0030, ¶0044-0045; ¶0050-0055; ¶0067-0074 and ¶0092-0093; Fig. 5, Fig. 8, Fig. 9).

Regarding Claim 1, Tsuda teaches: A method for managing recharging of cylinders of an internal combustion engine during skip fire operation (¶0030; reduced cylinder operation is performed by “skipping one” at least one of the combustions in the deactivated cylinders) of the engine, the method comprising: determining a maximum allowed deactivation time for a cylinder (¶0069; ¶0071, ¶0092 “Specific time T0”); and recharging the cylinder before (“becomes equal to…the specific time T0”) the maximum allowed deactivation time is exceeded (¶0071; ¶0092-0093; Fig. 9 “the determination in step S5 becomes YES, the valve control unit 52 opens the intake valve 8 by allowing the opening / closing operation of the intake valve 8 ( Opening and closing) (step S6).”).

Regarding Claim 2, Tsuda further teaches: wherein determining the maximum allowed deactivation time comprises modeling a current in-cylinder pressure based on current engine conditions, updating the modeled in-cylinder pressure each engine cycle, and computing a time when the in-cylinder pressure will be at or below a minimum in-cylinder pressure. (¶0092; “For example, the specific period T0 may be a value that changes in accordance with the value of the in-cylinder pressure of the inactive cylinder. That is, the period until the value of in-cylinder pressure of the inactive cylinder becomes a predetermined value is specified period T0, and every time period T0, that is, whenever the value of in-cylinder pressure of the inactive cylinder becomes a predetermined value, the intake valve 8 of the inactive cylinder is opened. You may make a valve. The control procedure at the time of reduced cylinder operation in this case is shown in the flowchart of FIG. The flowchart of FIG. 9 is different from the flowchart of FIG. 5 in the part related to step S15, and the other parts are the same.”).

Regarding Claim 3, Tsuda further teaches: wherein the maximum allowed deactivation time is computed at least one engine cycle in advance of cylinder recharging so that a number of cylinder rechargings in an engine cycle does not exceed a predetermined amount (¶0071 and ¶0092, “specified period T0”, i.e. maximum allowed deactivation time is determined in advance, additionally when recharging is authorized, a cylinder is only recharged once per engine cycle.)

Regarding Claim 4, Tsuda further teaches: wherein determining the maximum allowed deactivation time comprises estimating a current in-cylinder pressure and a minimum in-cylinder pressure based on current engine conditions, calculating a decay rate of the cylinder pressure, and computing a time when the in-cylinder pressure will be at or below the minimum in-cylinder pressure (¶0092; “For example, the specific period T0 may be a value that changes in accordance with the value of the in-cylinder pressure of the inactive cylinder. That is, the period until the value of in-cylinder pressure of the inactive cylinder becomes a predetermined value is specified period T0, and every time period T0, that is, whenever the value of in-cylinder pressure of the inactive cylinder becomes a predetermined value, the intake valve 8 of the inactive cylinder is opened. You may make a valve. The control procedure at the time of reduced cylinder operation in this case is shown in the flowchart of FIG. The flowchart of FIG. 9 is different from the flowchart of FIG. 5 in the part related to step S15, and the other parts are the same.”).

Regarding Claim 6, Tsuda further teaches: wherein the recharging of a cylinder comprises reintaking air into the cylinder and not exhausting the cylinder. (¶0071; “Here, the valve control unit 52 controls the valve stop mechanism 25a such that the intake valve 8 is opened and closed while the closing operation of the
exhaust valve 9 is maintained. By the opening and closing operation of the intake valve 8, intake air is newly introduced into the inactive cylinders (first and fourth cylinders) 2A and 2D.”).

Regarding Claim 7, Tsuda teaches: wherein the maximum allowed deactivation time is a maximum allowed number of engine cycles (¶0069; “Note that this specific time T0 is set to a value of 720 ° CA or more, and the determination in
step S5 is YES after at least two cycles have elapsed”)

Regarding Claim 10, Tsuda further teaches: wherein the recharging is done in more than one engine cycle (¶0092; “That is, the period until the value of in-cylinder pressure of the inactive cylinder becomes a predetermined value is specified period T0, and every time period T0, that is, whenever the value of in-cylinder pressure of the inactive cylinder becomes a predetermined value, the intake valve 8 of the inactive cylinder is opened.”; in other words, recharging is done in more than one engine cycle as necessary every time period T0.).

Regarding Claim 11, Tsuda further teaches: An engine controller (¶0052, “ECU 50 performs cylinder reduction control”) in an internal combustion engine operated in a skip fire manner (¶0030; reduced cylinder operation is performed by “skipping one” at least one of the combustions in the deactivated cylinders), the engine controller configured to: determine a maximum allowed deactivation time for a cylinder (¶0069; ¶0071, ¶0092 “Specific time T0”); and recharge the cylinder before (“becomes equal to…the specific time T0”) the maximum allowed deactivation time is exceeded (¶0071; ¶0092-0093; Fig. 9 “the determination in step S5 becomes YES, the valve control unit 52 opens the intake valve 8 by allowing the opening / closing operation of the intake valve 8 ( Opening and closing) (step S6).”).

Regarding Claim 12, Tsuda further teaches: wherein the engine controller is further configured to: determine the maximum allowed deactivation time by modeling a current in-cylinder pressure based on current engine conditions; update the modeled in-cylinder pressure each engine cycle; and compute a time when the in-cylinder pressure will be at or below a minimum in-cylinder pressure. (¶0092; “For example, the specific period T0 may be a value that changes in accordance with the value of the in-cylinder pressure of the inactive cylinder. That is, the period until the value of in-cylinder pressure of the inactive cylinder becomes a predetermined value is specified period T0, and every time period T0, that is, whenever the value of in-cylinder pressure of the inactive cylinder becomes a predetermined value, the intake valve 8 of the inactive cylinder is opened. You may make a valve. The control procedure at the time of reduced cylinder operation in this case is shown in the flowchart of FIG. The flowchart of FIG. 9 is different from the flowchart of FIG. 5 in the part related to step S15, and the other parts are the same.”).

Regarding Claim 13, Tsuda further teaches: A non-transitory, computer-readable medium (“ROM, a RAM, and the like”) having instructions (Fig. 5 and/or 9) recorded thereon which, when executed by a processor, cause the processor (¶0044; “As is known, the ECU 50 is a microprocessor configured of a CPU, a ROM, a RAM, and the like. to: determine a maximum allowed deactivation time for a cylinder (¶0069; ¶0071, ¶0092 “Specific time T0”); and recharge the cylinder before (“becomes equal to…the specific time T0”) the maximum allowed deactivation time is exceeded (¶0071; ¶0092-0093; Fig. 9 “the determination in step S5 becomes YES, the valve control unit 52 opens the intake valve 8 by allowing the opening / closing operation of the intake valve 8 ( Opening and closing) (step S6).”).

Regarding Claim 14, Tsuda further teaches: wherein the instructions further cause the processor to: determine the maximum allowed deactivation time by modeling a current in-cylinder pressure based on current engine conditions; update the modeled in-cylinder pressure each engine cycle; and compute a time when the in-cylinder pressure will be at or below a minimum in-cylinder pressure. (¶0092; “For example, the specific period T0 may be a value that changes in accordance with the value of the in-cylinder pressure of the inactive cylinder. That is, the period until the value of in-cylinder pressure of the inactive cylinder becomes a predetermined value is specified period T0, and every time period T0, that is, whenever the value of in-cylinder pressure of the inactive cylinder becomes a predetermined value, the intake valve 8 of the inactive cylinder is opened. You may make a valve. The control procedure at the time of reduced cylinder operation in this case is shown in the flowchart of FIG. The flowchart of FIG. 9 is different from the flowchart of FIG. 5 in the part related to step S15, and the other parts are the same.”).

Regarding Claim 15, Tsuda further teaches: A method for managing recharging of cylinders of an internal combustion engine during skip fire operation (¶0030; reduced cylinder operation is performed by “skipping one” at least one of the combustions in the deactivated cylinders) of the engine, the method comprising: determining a maximum allowed deactivation time for a set of cylinders that are deactivated (¶0069; ¶0071, ¶0092 “Specific time T0”); recharging the cylinders when the maximum allowed deactivation time is exceeded (“becomes equal to or longer than the specific time T0”); and coordinating the recharging of the cylinders so that recharging of the cylinders is spaced in different engine cycles. (¶0092; “That is, the period until the value of in-cylinder pressure of the inactive cylinder becomes a predetermined value is specified period T0, and every time period T0, that is, whenever the value of in-cylinder pressure of the inactive cylinder becomes a predetermined value, the intake valve 8 of the inactive cylinder is opened.”; in other words, recharging is done in more than one engine cycle as necessary every time period T0.).

Regarding Claim 16, Tsuda further teaches: wherein the cylinders are recharged based upon a length of time since a prior recharging working cycle or firing working cycle (¶0092; “That is, the period until the value of in-cylinder pressure of the inactive cylinder becomes a predetermined value is specified period T0, and every time period T0, that is, whenever the value of in-cylinder pressure of the inactive cylinder becomes a predetermined value, the intake valve 8 of the inactive cylinder is opened.”; in other words, recharging is done in more than one engine cycle as necessary every time period T0.; T0 represents time since last firing and when for example cylinder pressure will be equal to or less than a predetermined value.).

Regarding Claim 17, Tsuda further teaches: wherein the length of time depends on whether a prior event was a recharge or fire (¶0071, “On the other hand, when the elapsed time T from the start of the cylinder reduction operation becomes
equal to or longer than the specific time T0 and the determination in step S5 becomes YES…”; and ¶0092 “For example, the specific period T0 may be a value that changes in accordance with the value of the in-cylinder pressure of the inactive cylinder. That is, the period until the value of in-cylinder pressure of the inactive cylinder becomes a  predetermined value is specified period T0, and every time period T0, that is, whenever the value of in-cylinder pressure of the inactive cylinder becomes a predetermined value, the intake valve 8 of the inactive cylinder is opened.”; in other words T0 in an elapsed time since the start of cylinder reduction operation (i.e. since last fire) and/or last time since recharge (i.e. the period until the value of in-cylinder pressure of the inactive cylinder becomes a  predetermined value is specified period T0).

Regarding Claim 20, Tsuda further teaches: A method (Fig. 5, 9) for managing recharging of cylinders of an internal combustion engine in which a fixed set of X cylinders are deactivated (¶0061, First and Fourth cylinder of a four cylinder engine are selectively deactivated), the method comprising: determining a maximum allowed deactivation time N for the set of cylinders that are deactivated (¶0069; ¶0071, ¶0092 “Specific time T0”); and recharging every deactivated cylinder (¶0071; ¶0092-0093; Fig. 9 “the determination in step S5 becomes YES, the valve control unit 52 opens the intake valve 8 by allowing the opening / closing operation of the intake valve 8 ( Opening and closing) (step S6).” And “By the opening and closing operation of the intake valve 8, intake air is newly introduced into the inactive cylinders (first and fourth cylinders) 2A and 2D.”).

Regarding Claim 22, Tsuda teaches: An engine controller  (¶0052, “ECU 50 performs cylinder reduction control”) in an internal combustion engine in which a fixed set of X cylinders are deactivated (¶0061, First and Fourth cylinder of a four cylinder engine are selectively deactivated), the engine controller configured to: determine a maximum allowed deactivation time N for the set of cylinders that are deactivated (¶0069; ¶0071, ¶0092 “Specific time T0”); and recharge every deactivated cylinder (¶0071; ¶0092-0093; Fig. 9 “the determination in step S5 becomes YES, the valve control unit 52 opens the intake valve 8 by allowing the opening / closing operation of the intake valve 8 ( Opening and closing) (step S6).” And “By the opening and closing operation of the intake valve 8, intake air is newly introduced into the inactive cylinders (first and fourth cylinders) 2A and 2D.”).

Regarding Claim 23, Tsuda further teaches: A method (Fig. 5, 9) for managing recharging cylinders of an internal combustion engine during skip fire operation (¶0030; reduced cylinder operation is performed by “skipping one” at least one of the combustions in the deactivated cylinders) of the engine, the method comprising: determining an accumulated deactivation time for all cylinders (¶0069-¶0071; “On the other hand, when the elapsed time T from the start of the cylinder reduction operation becomes equal to or longer than the specific time T0”); and recharging a cylinder (¶0071; ¶0092-0093; Fig. 9 “the determination in step S5 becomes YES, the valve control unit 52 opens the intake valve 8 by allowing the opening / closing operation of the intake valve 8 ( Opening and closing) (step S6).” And “By the opening and closing operation of the intake valve 8, intake air is newly introduced into the inactive cylinders (first and fourth cylinders) 2A and 2D.”) when the accumulated deactivation time exceeds a threshold (“becomes equal to or longer than the specific time T0”)

Regarding Claim 26, Tsuda further teaches: wherein a cylinder having a longest deactivation time is prioritized for recharging cylinders (¶0071; “On the other hand, when the elapsed time T from the start of the cylinder reduction operation becomes equal to or longer than the specific time T0”; in other words a cylinder having the longest deactivation time equal to or greater than the specific time is recharged.)

Regarding Claim 30, An engine controller (¶0052, “ECU 50 performs cylinder reduction control”) in an internal combustion engine operated in a skip fire manner (¶0030; reduced cylinder operation is performed by “skipping one” at least one of the combustions in the deactivated cylinders), the engine controller configured to: determine an accumulated deactivation time for all cylinders (¶0069-¶0071; “On the other hand, when the elapsed time T from the start of the cylinder reduction operation becomes equal to or longer than the specific time T0”); and recharge a cylinder before (“becomes equal to the specific time T0”) the accumulated deactivation time exceeds a threshold (¶0069; ¶0071, ¶0092 “Specific time T0”)

Regarding Claim 32, Tsuda further teaches: wherein the recharging occurs simultaneously with delivery of torque from a firing cylinder (¶0053, during reduced cylinder operation, cylinders 2B and 2C continue to be fueled/fired and thus produce torque.  The cylinder recharging control of cylinders 2A and 2D is executed during reduced cylinder operation after predetermined time T0 while cylinders 2B and 2C are fueled/fired and producing torque


Regarding Claim 34, Tsuda further teaches: wherein the recharging further comprises inducting gas into the cylinder (¶0071; “Here, the valve control unit 52 controls the valve stop mechanism 25a such that the intake valve 8 is opened and closed while the closing operation of the exhaust valve 9 is maintained. By the opening and closing operation of the intake valve 8, intake air is newly introduced into the inactive cylinders (first and fourth cylinders) 2A and 2D.”; intake air comprises a “gas” as claimed.)

Regarding Claim 35, Tsuda further teaches: wherein a type of recharging is determined based on a modeled current in-cylinder pressure (¶0092; “For example, the specific period T0 may be a value that changes in accordance with the value of the in-cylinder pressure of the inactive cylinder. That is, the period until the value of in-cylinder pressure of the inactive cylinder becomes a predetermined value is specified period T0, and every time period T0, that is, whenever the value of in-cylinder pressure of the inactive cylinder becomes a predetermined value, the intake valve 8 of the inactive cylinder is opened. You may make a valve. The control procedure at the time of reduced cylinder operation in this case is shown in the flowchart of FIG. The flowchart of FIG. 9 is different from the flowchart of FIG. 5 in the part related to step S15, and the other parts are the same.”).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (JP2015194097A).
Regarding Claim 28, Tsuda teaches all the elements of Claim 23 as indicated above.  Tsuda discloses the exemplary engine is a four-cycle four-cylinder combustion engine (¶0029) and that the predetermined specific time T0 is set to a value of 720° CA or more (i.e. two crankshaft rotations comprises a four-stroke combustion cycle for each cylinder).  By extension, a person of ordinary skill in the art at the time of applicant’s filing would understand that the minimum predetermined specific time T0 may be a period of time comprising increment(s) of 720° CA, four (4) piston strokes, two (2) crankshaft rotations, etc. which are clearly comprehended by the prior art.
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results
Here, it would have been obvious to one skilled in the art at the time of the invention to include wherein the accumulated deactivation time and maximum allowed deactivation time are computed based on an accumulated number of engine strokes by (B) Simple substitution of one known element for another (i.e. specified time based on an accumulated number of engine strokes instead of accumulated crankshaft rotations, four stroke combustion cycles, etc.) to obtain predictable results as taught by Tsuda because it does no more than yield predictable results of recharging cylinders at the appropriate desired time after cylinder deactivation since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).


Claims 5, 8, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (JP2015194097A) in view of Winstead et al. (U.S. 7143727B1).
Regarding Claim 5, Tsuda teaches all the elements of Claim 1 as indicated above.  As previously indicated, Tsuda discloses a control device configured to execute a method to control an engine wherein during cylinder deactivation, for each specific period of time during deactivation To, the intake valve of deactivated cylinder(s) are reactivated (opened) for a period of time in order to suppress the decrease in in-cylinder pressure of the cylinder at rest for a longer period of time, and it is possible to more reliably suppress the rotational fluctuation and the engine vibration caused by the decrease in in-cylinder pressure.  (See at least ¶0030, ¶0044-0045; ¶0050-0055; ¶0067-0074 and ¶0092-0093; Fig. 5, Fig. 8, Fig. 9).  Therefore Tsuda does not explicitly teach: wherein the recharging of a cylinder comprises exhausting the cylinder and reintaking air into the cylinder.
Winstead discloses methods and apparatus for controlling/monitoring cylinder pressure while selectively deactivating/reactivating combustion cylinders of an internal combustion engine.  Specifically, Winstead discloses “Note that in one example, recharging of exhaust pressure in a deactivated cylinder can be performed by opening and closing an exhaust valve at appropriate times. For example, exhaust gas pressure in a deactivated cylinder may be reduced over time due to blow-by. As such, appropriate timing of exhaust valve opening and closing may be used to replenish or increase trapped gasses and cylinder pressure if the cylinder pressure or amount of gas contents falls below a threshold value.  Referring now to FIG. 9, a routine is described for controlling deactivated cylinder pressure. First, in 910, the routine monitors cylinder pressures (e.g., average, profile, peak values, etc.). The pressure may be monitored via a sensor or estimated based on other operation conditions, such as valve timing, manifold pressure, exhaust pressure, engine speed, etc. Further, these conditions may be used directly as an indication of cylinder pressure. Then, in 912, the routine selects a desired cylinder pressure. The pressure may be selected to provide various results, such as, for example, the cycle strokes cause alternating cylinder pressurization and de-pressurization keeping oil out of the cylinder volume but also maintaining a small cycle average pumping loss for the non-operating (deactivated) cylinders. In 914, the routine determines whether the monitored pressure of 910 is outside the desired range of 912. If so, the routine continues to 916 to adjust valve timing of deactivated cylinders. For example, the routine may adjust the closing timing of the temporary exhaust valve opening to provide reductant (see 818). Alternatively, or in addition, the routine may temporarily open intake valves to adjust cylinder pressure of deactivated cylinders, depending on the desired fill gasses of the cylinder. In this way, cylinder pressure of deactivated cylinders can be controlled accurately, while still using the deactivated cylinder to provide reductant to the exhaust.” (Col. 9 line 20+; Fig. 9).
Therefore Winstead teaches: wherein the recharging of a cylinder comprises exhausting the cylinder and reintaking air into the cylinder (Fig. 9, Step 916) in order “to replenish or increase trapped gasses and cylinder pressure if the cylinder pressure or amount of gas contents falls below a threshold value.”
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the cylinder deactivation/reactivation system of Tsuda to incorporate the teachings of Winstead to include wherein the recharging of a cylinder comprises exhausting the cylinder and reintaking air into the cylinder (Fig. 9, Step 916) in order “to replenish or increase trapped gasses and cylinder pressure if the cylinder pressure or amount of gas contents falls below a threshold value.”.

Regarding Claim 8, Tsuda further teaches: wherein a type of recharging is determined based on the modeled current in-cylinder pressure (¶0092; “For example, the specific period T0 may be a value that changes in accordance with the value of the in-cylinder pressure of the inactive cylinder. That is, the period until the value of in-cylinder pressure of the inactive cylinder becomes a predetermined value is specified period T0, and every time period T0, that is, whenever the value of in-cylinder pressure of the inactive cylinder becomes a predetermined value, the intake valve 8 of the inactive cylinder is opened. You may make a valve. The control procedure at the time of reduced cylinder operation in this case is shown in the flowchart of FIG. The flowchart of FIG. 9 is different from the flowchart of FIG. 5 in the part related to step S15, and the other parts are the same.”). 

Regarding Claim 33, Tsuda further teaches: wherein the recharging further comprises inducting gas into the cylinder (¶0071; “Here, the valve control unit 52 controls the valve stop mechanism 25a such that the intake valve 8 is opened and closed while the closing operation of the exhaust valve 9 is maintained. By the opening and closing operation of the intake valve 8, intake air is newly introduced into the inactive cylinders (first and fourth cylinders) 2A and 2D.”; intake air comprises a “gas” as claimed.)



Claims 21, 24, 25, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (JP2015194097A) in view of Denger et al. (WO2006017870A2).

Regarding Claim 21 Tsuda teaches: An engine controller (¶0052, “ECU 50 performs cylinder reduction control”) in an internal combustion engine operated in a skip fire manner (¶0030; reduced cylinder operation is performed by “skipping one” at least one of the combustions in the deactivated cylinders), the engine controller configured to: determine a maximum allowed deactivation time for a set of cylinders that are deactivated (¶0069-¶0071; “On the other hand, when the elapsed time T from the start of the cylinder reduction operation becomes equal to or longer than the specific time T0”); recharging the cylinders before  (“becomes equal to…the specific time T0”) the maximum allowed deactivation time is exceeded; and coordinate the recharging of the cylinders (¶0071; ¶0092-0093; Fig. 9 “the determination in step S5 becomes YES, the valve control unit 52 opens the intake valve 8 by allowing the opening / closing operation of the intake valve 8 ( Opening and closing) (step S6).”).
Tsuda does not explicitly teach coordinating the recharging of cylinders 2A and 2D (i.e. first and fourth) so that recharging of the cylinders is spaced in different engine cycles.
Denger discloses “The invention relates to a method for operating an internal combustion engine comprising at least four cylinders with a fully variable valve drive for at least one intake valve and one discharge valve per cylinder (CYL), the internal combustion engine being operated with partly shut-off cylinders (CYL) in at least one partial load range (TL1, TL2). In order to increase the thermodynamic efficiency during partial load operation while maintaining the greatest possible smoothness of operation, the cylinders (CYL) are alternately shut off and reactivated in at least one partial load range (TL1, TL2). Preferably, the shut-off phase (RI, ZAS, RO) of a deactivated cylinder (CYL) extends across a minimum of two and a maximum of three operating cycles (A, B, C, D).” (Abstract) ; “ The deactivation phase of each deactivated cylinder extends over a crank angle range of at least 1080[deg.] and at most 2160[deg.].” (¶0008); and “The deactivation and activation of each cylinder takes place cyclically, wherein the start of the deactivation and the activation of the cylinders takes place temporally staggered, wherein the deactivation preferably begins or ends simultaneously only in the case of one cylinder. 108 In this way, a maximum amount of quietness can be achieved.” (¶0012) and “To achieve a high degree of uniformity, shutdown and activation of each cylinder CYL are performed cyclically. 408 By staggering the start of the disconnection and the activation of the cylinders CYL over time, a high running smoothness is achieved, it being advantageous if the disconnection starts or ends at the same time only in the case of in each case one cylinder.” (¶0055)  In other words, by staggering the (re)activation of cylinders over time (different engine cycles) a high degree of uniformity, running smoothness, and a maximum amount of engine operational quietness can be achieved.
Therefore Denger teaches: recharging of the cylinders is spaced in different engine cycles (at least ¶0012, and ¶0055) in order that a high degree of uniformity, running smoothness, and a maximum amount of engine operational quietness can be achieved.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the cylinder deactivation (or skip firing) engine system to incorporate the teachings of Denger to include recharging of the cylinders is spaced in different engine cycles in order that a high degree of uniformity, running smoothness, and a maximum amount of engine operational quietness can be achieved.

Regarding Claim 24, Tsuda teaches: A method (Fig. 5, 9) for managing recharging cylinders of an internal combustion engine during skip fire operation (¶0030; reduced cylinder operation is performed by “skipping one” at least one of the combustions in the deactivated cylinders) of the engine, the method comprising: determining an accumulated deactivation time for all cylinders (¶0069-¶0071; “On the other hand, when the elapsed time T from the start of the cylinder reduction operation becomes equal to or longer than the specific time T0”); selecting cylinders to be recharged (¶0071; ¶0092-0093; Fig. 9 “the determination in step S5 becomes YES, the valve control unit 52 opens the intake valve 8 by allowing the opening / closing operation of the intake valve 8 ( Opening and closing) (step S6).” And “By the opening and closing operation of the intake valve 8, intake air is newly introduced into the inactive cylinders (first and fourth cylinders) 2A and 2D.”) when the accumulated deactivation time exceeds a threshold (“becomes equal to or longer than the specific time T0”); and distributing recharging of the cylinders selected to be recharged when multiple cylinders are selected to be recharged (¶0071; ¶0092-0093; Fig. 9 “the determination in step S5 becomes YES, the valve control unit 52 opens the intake valve 8 by allowing the opening / closing operation of the intake valve 8 ( Opening and closing) (step S6).” And “By the opening and closing operation of the intake valve 8, intake air is newly introduced into the inactive cylinders (first and fourth cylinders) 2A and 2D.”)
Tsuda does not explicitly teach: and evenly distributing recharging of the cylinders selected to be recharged over more than one engine cycle when multiple cylinders are selected to be recharged.
Denger teaches: and evenly distributing recharging of the cylinders selected to be recharged over more than one engine cycle when multiple cylinders are selected to be recharged (at least ¶0012, and ¶0055) in order that a high degree of uniformity, running smoothness, and a maximum amount of engine operational quietness can be achieved.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the cylinder deactivation (or skip firing) engine system to incorporate the teachings of Denger to include and evenly distributing recharging of the cylinders selected to be recharged over more than one engine cycle when multiple cylinders are selected to be recharged in order that a high degree of uniformity, running smoothness, and a maximum amount of engine operational quietness can be achieved.

Regarding Claim 25, the combination of Tsuda and Denger teaches all the elements of Claim 24 as indicated above.  Denger further teaches: wherein recharging commands are distributed in accordance with a maximum number of calibrated recharging events per engine cycle (at least ¶0012, and ¶0055) in order that a high degree of uniformity, running smoothness, and a maximum amount of engine operational quietness can be achieved.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the cylinder deactivation (or skip firing) engine system to incorporate the teachings of Denger to include wherein recharging commands are distributed in accordance with a maximum number of calibrated recharging events per engine cycle (at least ¶0012, and ¶0055) in order that a high degree of uniformity, running smoothness, and a maximum amount of engine operational quietness can be achieved.

Regarding Claim 27, Tsuda does not explicitly teach: wherein only one cylinder is recharged in one engine cycle
Denger teaches: wherein only one cylinder is recharged in one engine cycle (at least ¶0012, and ¶0055) in order that a high degree of uniformity, running smoothness, and a maximum amount of engine operational quietness can be achieved.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the cylinder deactivation (or skip firing) engine system to incorporate the teachings of Denger to include wherein only one cylinder is recharged in one engine cycle (at least ¶0012, and ¶0055) in order that a high degree of uniformity, running smoothness, and a maximum amount of engine operational quietness can be achieved.

Regarding Claim 31, Tsuda teaches: An engine controller (¶0052, “ECU 50 performs cylinder reduction control”) in an internal combustion engine operated in a skip fire manner (¶0030; reduced cylinder operation is performed by “skipping one” at least one of the combustions in the deactivated cylinders), the engine controller configured to:: determine an accumulated deactivation time for all cylinders (¶0069-¶0071; “On the other hand, when the elapsed time T from the start of the cylinder reduction operation becomes equal to or longer than the specific time T0”); select cylinders to be recharged (¶0071; ¶0092-0093; Fig. 9 “the determination in step S5 becomes YES, the valve control unit 52 opens the intake valve 8 by allowing the opening / closing operation of the intake valve 8 ( Opening and closing) (step S6).” And “By the opening and closing operation of the intake valve 8, intake air is newly introduced into the inactive cylinders (first and fourth cylinders) 2A and 2D.”) when the accumulated deactivation time exceeds a threshold (“becomes equal to or longer than the specific time T0”); and distribute recharging of the cylinders selected to be recharged when multiple cylinders are selected to be recharged (¶0071; ¶0092-0093; Fig. 9 “the determination in step S5 becomes YES, the valve control unit 52 opens the intake valve 8 by allowing the opening / closing operation of the intake valve 8 ( Opening and closing) (step S6).” And “By the opening and closing operation of the intake valve 8, intake air is newly introduced into the inactive cylinders (first and fourth cylinders) 2A and 2D.”)
Tsuda does not explicitly teach: and evenly distribute recharging of the cylinders selected to be recharged over more than one engine cycle when multiple cylinders are selected to be recharged.
Denger teaches: and evenly distribute recharging of the cylinders selected to be recharged over more than one engine cycle when multiple cylinders are selected to be recharged (at least ¶0012, and ¶0055) in order that a high degree of uniformity, running smoothness, and a maximum amount of engine operational quietness can be achieved.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the cylinder deactivation (or skip firing) engine system to incorporate the teachings of Denger to include and evenly distribute recharging of the cylinders selected to be recharged over more than one engine cycle when multiple cylinders are selected to be recharged in order that a high degree of uniformity, running smoothness, and a maximum amount of engine operational quietness can be achieved.


Claims 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (JP2015194097A) in view of Denger et al. (WO2006017870A2) in further view of Winstead (U.S. 7143727B1).
Regarding Claim 29, Tsuda discloses that a maximum allowed deactivation time depends on cylinder pressure (¶0090-0092), however Tsuda does not explicitly teach: wherein the maximum allowed deactivation time depends on cylinder pressure that is based on intake manifold pressure
Winstead discloses methods (Fig. 9) for controlling deactivated cylinder pressure and that cylinder pressure may be determined based on intake manifold pressure.  Specifically, “Referring now to FIG. 9, a routine is described for controlling deactivated cylinder pressure. First, in 910, the routine monitors cylinder pressures (e.g., average, profile, peak values, etc.). The pressure may be monitored via a sensor or estimated based on other operation conditions, such as valve timing, manifold pressure, exhaust pressure, engine speed, etc. Further, these conditions may be used directly as an indication of cylinder pressure.”. (Col. 9 line 29+)
Therefore Winstead teaches wherein cylinder pressure is based on intake manifold pressure.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the cylinder deactivation (or skip firing) engine system to incorporate the teachings of Winstead to include wherein the maximum allowed deactivation time depends cylinder pressure that is based on intake manifold pressure in order “to replenish or increase trapped gasses and cylinder pressure if the cylinder pressure or amount of gas contents falls below a threshold value.”

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (JP2015194097A) in view of Saito et al. (U.S. 2003/0098009A1).
Regarding Claim 9, Tsuda teaches all the elements of Claim 1 but does not explicitly teach: wherein an amount of fuel injected is determined based on a current in-cylinder pressure
Saito discloses methods and apparatus for controlling the fuel supply and fuel injection system of an internal combustion engine in a vehicle.  Specifically, Saito teaches: wherein an amount of fuel injected is determined based on a current in-cylinder pressure (Fig. 14A/14B; ¶0090-0092; “the ECU 32 determines the injecting time period and the injecting timing based on the operating condition of the engine. The injection time cylinder pressure Pc in the combustion chamber 15 is measured by a pressure detecting means, such as a cylinder pressure sensor, and the measured pressure is inputted to the ECU 32. Then, the injecting time period, i.e., a valve opening time period of the fuel injection valve 45 is corrected to be shorter when the measured injection time cylinder pressure Pc is relatively low. Furthermore, the injecting time period, i.e., the valve opening time period of the fuel injection valve 45 is corrected to be longer when the measured injection time cylinder pressure Pc is relatively high. By correcting the injecting time period based on the injection time cylinder pressure Pc in this manner, a fuel injection amount corresponding to the injection time cylinder pressure Pc can be injected.”) “in order to achieve highly accurate injection into the combustion chamber 15” (¶0090).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the fuel injection system of Tsuda to incorporate the teachings of Saito to include wherein an amount of fuel injected is determined based on a current in-cylinder pressure in order to achieve highly accurate injection into the combustion chamber.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (JP2015194097A) in view of Surnilla et al. (U.S. 2016/0146136A1).
Regarding Claim 16, Tsuda teaches all the elements of Claim 15 as indicated above but does not explicitly teach: further comprising coordinating a feedforward control to an EGR valve command with the recharging in order to maintain an EGR fraction
Surnilla discloses “The present description relates generally to methods and systems for improving LP-EGR delivery in a variable displacement engine.” (¶0001); “Exhaust gas recirculation (EGR) systems recirculate a portion of exhaust gas from an engine exhaust to an engine intake system to improve fuel economy and vehicle emissions by reducing throttling losses and combustion temperatures.” (¶0002);  “The engine controller 12 may be configured with suitable logic for determining a cylinder deactivation (or skip-firing) pattern based on engine operating conditions.” (¶0041) and “As such, delivering a desired EGR percentage rate of fresh air (VDE mode schedule percentage or normal mode schedule percentage) includes coordinating adjustment of the LP-EGR valve and the throttle using feed-forward control, and includes feedback adjustment to maintain the percentage based on the EGR rate measurement from, e.g., an intake oxygen sensor. This includes changing both the intake airflow rate and the EGR flow rate in a coordinated way such that the EGR percentage is maintained as desired.” (¶0111).
Therefore Surnilla teaches methods and systems for improving LP-EGR delivery in a variable displacement engine further comprising coordinating a feedforward control to an EGR valve command with the recharging in order to maintain an EGR fraction (¶0111) in order to improve fuel economy and vehicle emissions by reducing throttling losses and combustion temperatures.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the cylinder deactivation (or skip firing) engine system to incorporate the teachings of Surnilla to include further comprising coordinating a feedforward control to an EGR valve command with the recharging in order to maintain an EGR fraction (¶0111) in order to improve fuel economy and vehicle emissions by reducing throttling losses and combustion temperatures.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (JP2015194097A) in view of Warner et al. (U.S. 2006/0130459A1).
Regarding Claim 19, Tsuda teaches all the elements of Claim 15, including selectively deactivating fuel injection to some cylinders while others remain fueled and fired but does not explicitly teach: further comprising increasing or decreasing a fueling level in other firing cylinders based on an estimated pumping loss of a recharge event.
Warner discloses “In accordance with one non-limiting aspect of the present invention, an fuel injection mechanism may be configured for operation with the engine so as to facilitate controlling fuel quantity and/or timing to cylinders independently in order to control exhaust gas temperatures. For example, the injection mechanism may be configured to prevent fueling of one more cylinders and to increase fueling to the fueled cylinders such that the unfueled cylinders act as loads on the fuel cylinders, thereby increasing exhaust gas temperatures while engine speed and/or output power is maintained.” (¶0009) and “ In order to maintain the engines speed and/or output (shaft) power, the controller 92 must cause the injection mechanism 114 to increase fuel input to the remaining fueled cylinders and compensate for the loss of power due to unfueling the pumping cylinders and the power consumed by the pumping cylinders.” (¶0030)
Therefore Warner teaches: further comprising increasing a fueling level in other firing cylinders (“increasing fueling to the fueled cylinders) based on an estimated pumping loss of a recharge event (load(s) and or power consumed by pumping of unfueled cylinders) in order to maintain the engines speed and/or output (shaft) power of the engine (¶0030).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the cylinder deactivation (or skip firing) engine system to incorporate the teachings of Warner to include further comprising increasing or decreasing a fueling level in other firing cylinders based on an estimated pumping loss of a recharge event in order to maintain the engines speed and/or output (shaft) power of the engine (¶0030).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
VanDerWege et al. (U.S. 2016/0115884A1) discloses “Cylinders may be deactivated to provide a specific firing (or skip-firing) pattern based on a designated control algorithm. More specifically, selected “skipped” working cycles are not fired while other “active” working cycles are fired.” (¶0021) and “If cylinder deactivation conditions are met, then at 306, the controller may select a cylinder pattern based on the engine load. The cylinder deactivation pattern may be further selected based on one or more of engine speed, vehicle speed, engine temperature, engine NVH, and a transmission gear selection (e.g., whether the engine is currently in a first transmission gear with a first, lower gear ratio or a second transmission gear with a second, higher gear ratio). Determining the cylinder pattern includes determining the number and identity of cylinders to be deactivated, and further determining a duration of the deactivation. For example, the controller may determine a number of combustion events or engine cycles over which to maintain the selected cylinders deactivated.” (¶0047).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747